Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 2 and 8-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daikuzono (U.S. Patent 5,609,591).

Regarding claims 1 and 4-5, Daikuzono discloses an apparatus comprising:
a catheter (e.g., comprising “first and second balloons” 101 and 102 and “insertion guide” 110, see col. 5:43-55 and figure 4, and alternate/equivalent counterparts in other embodiments) configured to enter an internal region of a subject's body (see figures 1 and 8 for example), and 
a cooling device in the form of a tip of the catheter (“first balloon” 101, see col. 5:56-64 and figures 4-5 and 8, and alternate/equivalent counterparts in other embodiments) configured to enter an internal region of a subject's body (see figures 1 and 8 for example) configured to cool internal tissue to a desired temperature of between -15 º C and + 15º C (see col. 2:36-42).
 
Regarding claim 3, Daikuzono discloses the cooling device comprises liquid cooling means (e.g., “cooling water tank” 28, see col. 5:57-54 and figure 4, and alternate/equivalent counterparts in other embodiments).

Regarding claim 6, Daikuzono discloses the cooling device is configured to cool internal tissue in a first region, and wherein the apparatus configured to ablate internal tissue in a second region within the first region, see col. 2: 6-14 and where ablation/ablating is interpreted to be equivalent to tissue being “heated up to the necrotization temperature and will be recovered by metabolic absorption associated with the necrosis.”

Regarding claim 7, Daikuzono discloses the claimed invention.  The recitation that “the catheter is a venous ablation catheter” instead of just a catheter is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claims 8 and 9, Daikuzono discloses the claimed laser source (that emits a particular type of electromagnetic energy) (“laser light generator” 26, see col. 5:49—55 and figures 1 and 4, and alternate/equivalent counterparts in other embodiments) and an optical fibre (“optical fiber” 38, see col. 5:65-67 and figure 4, and alternate/equivalent counterparts in other embodiments) to guide laser light and to emit laser light for ablation of internal tissue.

Regarding claim 12, Daikuzono discloses a method comprising:
cooling a region of internal tissue to a desired temperature of between -15 º C and + 15º C (see col. 1:62 – col. 2:14, col. 2:36-42 and figures 1 and 8), and ablating tissue (see col. 2: 6-14 and where ablation/ablating is interpreted to be equivalent to tissue being “heated up to the necrotization temperature and will be recovered by metabolic absorption associated with the necrosis.”) within said region.

Regarding claim 13, Daikuzono discloses the method further comprising determining (see col. 2:42-55, col. 4:55 – col. 5:10, wherein the “temperature detecting means” and/or “temperature sensor” determine (i.e., sense and/or detect)) the desired temperature (e.g., “target temperature,” see col. 4:55-67) based on the internal tissue to be treated.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Daikuzono (U.S. Patent 5,609,591) as applied to claim 1 above, and further in view of Willard et al. (U.S. Patent Application Publication 2012/0029512).

Regarding claim 2, Daikuzono show the apparatus above, 
but fail to recite the cooling device is a thermoelectric cooling device based on the Peltier effect.
Like Daikuzono, Willard et al. 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Daikuzono, as taught by Willard et al., to use a thermoelectric cooling device in the form of a Peltier device as an alternate/equivalent to a cooling liquid in order to cool the tissue.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Daikuzono (U.S. Patent 5,609,591) as applied to claim 8 above, and further in view of Smith (U.S. Patent Application Publication 2011/0319809).

Regarding claim 10, Daikuzono show the apparatus above, 
but fail to recite the radiofrequency source to generate radiofrequency radiation for ablation of internal tissue.
Like Daikuzono, Smith disclose a catheter based apparatus used to both cool tissue and ablate tissue by heating it up and teach the tissue ablation effect may be alternatively equivalently achieved by several forms of energy including laser energy and RF energy, and further teach providing the apparatus/system with an RF source (“RF generator,” see [0035]) in order to ablate the tissue.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Daikuzono, as taught by Smith, to use a RF source (with accompanying electrodes and connecting wires) as an alternate/equivalent to a laser source (with accompanying fiber optics) in order to ablate the tissue.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daikuzono (U.S. Patent 5,609,591) as applied to claims 1 and 12 above, and further in view of Messing (U.S. Patent Application Publication 2003/0004506).

Regarding claims 11 and 14, Daikuzono show the apparatus above including a controller (“temperature control unit” 24, see col. 4:55-67, and alternate/equivalent counterparts in other embodiments). Daikuzono also discloses the balloon catheter is 1) first place in the right position, 2) then filled with cooling fluid, and 3) then the tissue is ablated (heated and necrosed), see col. 2:6-14.
However, Daikuzono fail to recite 1) the controller is configured to cause the apparatus to initiate ablation after tissue has been cooled to the desired temperature, and/or 2) initiating ablation after the tissue has been cooled to the desired temperature.
Like Daikuzono, Messing disclose a catheter based apparatus used to both cool tissue and ablate tissue by heating it up and teach a known and workable temperature control and method step wherein “once a certain temperature has been attained” then the tissue ablation may commence, see [0004].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Daikuzono, as taught by Messing, to provide a method step and/or system controller providing “once a certain temperature has been attained” then the tissue ablation may commence in order to prevent undue and undesired tissue damage.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792